FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  30-MAR-2021
                                                  07:48 AM
                                                  Dkt. 50 OP

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                                 –––O0O–––


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
             MALIA KAALANEO LAJALA, Defendant-Appellant,
                                  and
                KRYSTLE LYNN FERREIRA, and JORGE ALLEN
                       PAGAN-TORRES, Defendants

                           NO. CAAP-XX-XXXXXXX

          APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CASE NO. 3PCP-XX-XXXXXXX)


                              MARCH 30, 2021

            GINOZA, C.J., AND WADSWORTH AND NAKASONE, JJ.


                OPINION OF THE COURT BY WADSWORTH, J.

            Defendant-Appellant Malia Kaalaneo Lajala (Lajala)
appeals from the "Judgment of Conviction and Sentence As To . . .
Lajala" (Judgment), entered on January 28, 2020, in the Circuit
Court of the Third Circuit (Circuit Court).1/          After a jury trial,
Lajala was convicted of Hindering Prosecution in the First Degree
(Hindering Prosecution One), in violation of Hawaii Revised
Statutes (HRS) § 710-1029(1),2/ and Assault Against a Law

     1/
            The Honorable Robert D.S. Kim presided.
     2/
            HRS § 710-1029 (2014) provides:
                  Hindering prosecution in the first degree. (1) A
            person commits the offense of hindering prosecution in the
            first degree if, with the intent to hinder the apprehension,
                                                                (continued...)
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Enforcement Officer in the Second Degree (AALEO Two), in
violation of HRS § 707-712.6.3/
          Under HRS § 710-1029(1), a person commits the offense
of Hindering Prosecution One if the person "renders assistance"
to another person with the required intent. See supra note 2.
HRS § 710-1028 (2014) defines "renders assistance" (see infra p.
9) for purposes of HRS § 710-1029(1). Lajala raises a single
point of error on appeal, contending that the Circuit Court erred
in instructing the jury on the charge of Hindering Prosecution
One by omitting the statutory definition of "renders assistance."
          We hold that the jury instruction on the charge of
Hindering Prosecution One was prejudicially insufficient and
erroneous for failing to define "renders assistance" for the
purpose of determining the material elements, including the
conduct element, of the charged offense, i.e., that Lajala
rendered assistance to another person. We therefore vacate the
Judgment as to Lajala's conviction for Hindering Prosecution One
and remand the case for a new trial on that charge.4/ On remand,
the Circuit Court should separately instruct the jury as to the
definition of "renders assistance," consistent with the
applicable provisions of HRS § 710-1028.


     2/
          (...continued)
             prosecution, conviction, or punishment of another for a
             class A, B, or C felony or murder in any degree, the person
             renders assistance to the other person.
                  (2) Hindering prosecution in the first degree is a
            class C felony.
     3/
            HRS § 707-712.6 (2014) provides:

                  Assault against a law enforcement officer in the
            second degree. (1) A person commits the offense of assault
            against a law enforcement officer in the second degree if
            the person recklessly causes bodily injury to a law
            enforcement officer who is engaged in the performance of
            duty.
                  (2) Assault of a law enforcement officer in the second
            degree is a misdemeanor. The court shall sentence the person
            who has been convicted of this offense to a definite term of
            imprisonment, pursuant to section 706-663, of not less than
            thirty days without possibility of probation or suspension
            of sentence.
     4/
            Lajala does not challenge her conviction for AALEO Two.


                                       2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                             I. Background

          On August 14, 2018, Plaintiff-Appellee State of Hawai#i
(State) filed a seven-count Indictment against Lajala and several
other defendants in Case No. 3CPC-18-00000639. Lajala was
charged with the following five counts: 1) Hindering Prosecution
One; 2) Attempted Murder in the First Degree, in violation of HRS
§§ 702-222, 705-500(1)(b), and 707-701(1)(b); 3) Place to Keep
Pistol or Revolver, in violation of HRS §134-25(a); 4) Conspiracy
to Commit Hindering Prosecution in the First Degree (Conspiracy
to Commit Hindering Prosecution One), in violation of HRS §§ 710-
1029(1) and 705-520; and 5) Promoting a Dangerous Drug in the
Third Degree, in violation of HRS § 712-1243(1).
          On July 30, 2019, the Circuit Court entered its
Findings of Fact, Conclusions of Law and Order Granting Motion
for Relief from Prejudicial Joinder (Severance Order) in Case No.
3CPC-18-00000639, which severed the trial of Lajala and two other
defendants from their previously consolidated trial with a fourth
defendant. Pursuant to the Severance Order, on July 31, 2019,
the Indictment was re-filed under Case No. 3CPC-19-00000556,
creating the present case.
           The trial of Lajala and her two co-defendants began on
September 26, 2019. Testimony continued through the morning of
October 30, 2019.5/
           On October 23, 29 and 30, 2019, the State filed
supplemental requested jury instructions. The "State's Proposed
Instruction No. 14" set out the elements of Hindering Prosecution
One, including the conduct element that "[e]ach defendant
rendered assistance to a person[,]" but did not define the phrase
"rendered assistance." On October 28, 2019, Lajala filed
supplemental proposed jury instructions, which requested only
that Hawai#i Pattern Jury Instruction – Criminal, also known as
Hawai#i Standard Jury Instruction Criminal (HAWJIC), No. 14.07A,
entitled "Renunciation of Conspiracy," be given to the jury. On
October 30, 2019, co-defendant Jorge Allen Pagan-Torres (Pagan-
Torres) filed supplemental requested jury instructions.           Pagan-


     5/
          The record on appeal does not include the trial transcripts.

                                    3
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Torres's supplemental requested instruction no. 5 set out the
elements of Hindering Prosecution One, as well as the following
definition of "renders assistance," derived from HAWJIC No.
12.13:
                  "Renders assistance" means:
                  (1) Harboring or concealing another person;
                  (2) Warning another person of impending discovery,
            apprehension, prosecution or conviction, except this does
            not apply to a warning given in connection with an effort to
            bring another person into compliance with the law;
                  (3) Providing another person with money,
            transportation, weapon, disguise, or other means of avoiding
            discovery, apprehension, prosecution or conviction;
                  (4) Preventing or obstructing, by means of force,
            deception, or intimidation, anyone from performing an act
            that might aid in the discovery, apprehension, prosecution
            or conviction of another person; or

                  (5) Suppressing by an act of concealment, alteration,
            or destruction any physical evidence that might aid in the
            discovery, apprehension, prosecution or conviction of
            another
            person.

This definition substantially mirrors the definition of "renders
assistance" set forth in HRS § 710-1028. See infra p. 9.
          On October 30 and 31, 2019, the Circuit Court and the
parties settled the jury instructions. It appears that Lajala
joined Pagan-Torres's request that the jury be given supplemental
requested instruction no. 5, but that the Circuit Court, "over
defense objection," adopted a merged and modified version of the
State's proposed instructions regarding Hindering Prosecution One
and Conspiracy to Commit Hindering Prosecution One.6/ In later
ruling on Lajala's motion for a new trial (see infra), the
Circuit Court stated:
                  On October 31, 2019, Defendant Lajala, Defendant
            Ferreira, and Defendant Pagan-Torres objected to the State's
            Proposed Instruction 14 and State's Proposed Instruction 16
            proffered by the State on October 30, 2019, regarding
            Hindering Prosecution in the First Degree and Conspiracy to


      6/
            The record on appeal does not include a transcript of the
settlement of the jury instructions. However, on November 18, 2019, LaJala
filed a motion for a new trial (see infra), which included her counsel's
declaration stating that "Defendant LAJALA joined [counsel for Pagan-Torres's]
submission of his Requested Supplemental Jury Instruction No. 5 . . .[,] which
the Court refused, instead adopting the State's instruction over objection."
Lajala essentially repeats this assertion in her opening brief, and the State
does not dispute it.

                                      4
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
          Commit Hindering Prosecution in the First Degree, which the
          Court gave as merged and modified over Defense objections.

"Findings of Fact, Conclusions of Law, and Order Denying
Defendant . . . Lajala's Motion for a New Trial Pursuant to Rule
33 of the Hawaii Rules of Penal Procedure, Filed Herein on
November 18, 2019" (FOFs/COLs/Order), Jan. 9, 2020, at 2.
     On November 5, 2019, the jury instructions were read to the
jury. The Circuit Court instructed the jury as follows regarding
the charge of Hindering Prosecution One:
                In Charge 1, the defendants are charged as
          principal(s) and/or accomplice(s) with Hindering Prosecution
          in the First Degree.

                A person commits the offense of Hindering Prosecution
          in the First Degree if, with the intent to hinder the
          apprehension, prosecution, conviction, and/or punishment of
          another person, for murder in any degree, he/she/they
          intentionally renders assistance to that person.
                There are three material elements of the offense of
          Hindering Prosecution in the First Degree, each [of] which
          the prosecution must prove beyond a reasonable doubt.

                   These material elements are:
                     1.   (Conduct): Each defendant rendered assistance to
                          a person;
                     2.   (Attendant Circumstance): Each defendant
                          rendered such assistance to that person with the
                          intent to hinder the apprehension, prosecution,
                          conviction, and/or punishment of such person for
                          murder in any degree; and

                     3.   (Result of Conduct): Assistance was rendered to
                          the person by each defendant; and

                   The Prosecution must also prove beyond a reasonable
          doubt:
                     4.   (state of mind): Each defendant acted
                          intentionally as to the above material elements;
                          and

                     5.   (date and venue): The above occurred on July 17-
                          20, 2018 in the County and State of Hawai#i. The
                          exact date is not an element which is required
                          to be proved.

The jury instructions did not define "renders assistance" or
"rendered assistance."
          On November 6, 2019, after jury deliberations had
begun, the Circuit Court received the following question from the
jury: "What's the difference Between Hindering prosecution in
the first degree? and Commit hindering Prosecution in the first

                                        5
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

degree?" The Circuit Court responded: "Please refer to the jury
instructions provided to you."
          On November 7, 2019, the jury found Lajala guilty as
charged of Hindering Prosecution One and guilty of AALEO Two, as
a lesser included offense of Attempted Murder in the First
Degree.
          On November 18, 2019, Lajala filed a motion for a new
trial. She argued that the jury instruction on the charge of
Hindering Prosecution One was prejudicially insufficient,
erroneous, or misleading because it "failed to provide [an]
adequate definition for '[r]enders assistance' as . . . contained
in the pattern instruction" that the defense submitted. On
November 27, 2019, the State filed an opposition to Lajala's
motion for a new trial.
          On January 9, 2020, the Circuit Court issued the
FOFs/COLs/Order denying Lajala's motion for a new trial. The
FOFs/COLs/Order stated in relevant part:
                            FINDINGS OF FACTS
                . . . .

                3.    During trial, evidence was presented that Justin
          Waiki was being sought by law enforcement as of July 17,
          2018 as a suspect for the murder of Officer Bronson Kaliloa.

                4.    During trial, evidence was presented that
          Defendant Lajala warned Justin Waiki of police locations and
          roadblocks in order to impede his discovery by law
          enforcement while they were trying to apprehend him for the
          crime of Murder.

                5.    During trial, evidence was presented that
          Defendant Lajala provided Justin Waiki with transportation,
          and gas and food money in order to impede his discovery by
          law enforcement while they were trying to apprehend him for
          the crime of Murder.
                . . . .
                            CONCLUSIONS OF LAW

                      . . . .
                . . . .
                C.    The Jury Instruction given was substantively
          correct without including the definition of renders
          assistance; . . . because the Jury Instruction given
          includes as an attendant circumstance that "each defendant
          rendered such assistance to that person with the intent to
          hinder the apprehension, prosecution, conviction, and/or
          punishment of such person for murder in any degree," . . . .



                                    6
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
                D.    Furthermore, had the definition of "renders
          assistance" been included in the Jury Instruction, the whole
          of the record shows that Defendant Lajala would have been
          found to have committed at least two of the acts of,
          specifically:

                "2. Warning another person of impending discovery,
                apprehension, prosecution or conviction. . . ;
                3. Providing another person with money,
                transportation, weapon, disguise, or other means of
                avoiding discovery, apprehension, prosecution, or
                conviction;"
                E.     Thus there is no reasonable probability that the
          error of omitting the definition of "renders assistance"
          might have contributed to conviction." [State v.] Nichols[,
          111 Hawai#i 327,] 334, [141 P.3d 974,] 981 [(2006)].

                . . . .
                G.   While a definition of renders assistance is
          provided in the Hawaii Pattern Jury Instruction 12.13, the
          lack of it in the Jury Instruction given is not prejudicial
          as the plain meaning of the term is sufficient for the
          purposes of instructing the jury. . . .

(Original brackets omitted.)
          Following entry of the Judgment, Lajala timely filed
this appeal.

                          II. Standards of Review

          When jury instructions or their omission are at issue
on appeal, "the standard of review is whether, when read and
considered as a whole, the instructions given are prejudicially
insufficient, erroneous, inconsistent, or misleading." Stanley
v. State, 148 Hawai#i 489, 500, 479 P.3d 107, 118 (2021)
(emphasis omitted); State v. Metcalfe, 129 Hawai#i 206, 222, 297
P.3d 1062, 1078 (2013).
          Erroneous instructions are presumptively harmful and
          are a ground for reversal unless it affirmatively
          appears from the record as a whole that the error was
          not prejudicial. Error is not to be viewed in
          isolation and considered purely in the abstract. It
          must be examined in the light of the entire
          proceedings and given the effect which the whole
          record shows it to be entitled. In that context, the
          real question becomes whether there is a reasonable
          possibility that error might have contributed to
          conviction. If there is such a reasonable possibility
          in a criminal case, then the error is not harmless
          beyond a reasonable doubt, and the judgment of
          conviction on which it may have been based must be set
          aside.

Stanley, 148 Hawai#i at 500-01, 479 P.3d at 118-19 (quoting State

                                     7
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

v. Holbron, 80 Hawai#i 27, 32, 904 P.2d 912, 917, reconsideration
denied, 80 Hawai#i 187, 907 P.2d 773 (1995)); see also State v.
Nichols, 111 Hawai#i 327, 337, 141 P.3d 974, 984 (2006) ("[O]nce
instructional error is demonstrated, we will vacate, without
regard to whether timely objection was made, if there is a
reasonable possibility that the error contributed to the
defendant's conviction[.]").

                         III. Discussion

          Lajala argues that the jury instruction on the charge
of Hindering Prosecution One was prejudicially insufficient and
erroneous because it omitted the definition of "renders
assistance" stated in HRS § 710-1028, which is substantially
restated in HAWJIC No. 12.13. Lajaja contends: "Without that
statutory definition included in the instruction, how could the
jury unanimously find beyond a reasonable doubt that [Lajala]
committed any particular act that would constitute 'renders
assistance.'" She further contends that the omission of the
statutory definition "resulted in an ambiguity of the conduct
[that Lajala] engaged in that would constitute 'rendering
assistance[,]' [which] . . . might have infected the jury's
deliberations" regarding the conduct element of Hindering
Prosecution One.
          "In a jury trial, it is the court's responsibility to
ensure that the jury is properly instructed on the law and the
questions the jury is to decide." State v. Abella, 145 Hawai#i
541, 556, 454 P.3d 482, 497 (2019) (citing Nichols, 111 Hawai#i
at 334-35, 141 P.3d at 981-82). The State must prove "[e]ach
element of the offense" beyond a reasonable doubt. HRS § 701-114
(2014). That the defendant "rendered assistance" to another
person is an element of the offense of Hindering Prosecution One
(HRS § 710-1029); whether the defendant rendered such assistance
is a question of fact for the jury to decide.
          The Hawaii Penal Code defines the phrase "renders
assistance" as used in the hindering prosecution statutes, HRS
§§ 710-1029 and 710-1030. HRS § 710-1028. Under HRS § 710-1028,


                                8
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          a person renders assistance to another if he [or she]:

                (1) Harbors or conceals such person;
                (2) Warns such person of impending discovery,
          apprehension, prosecution, or conviction, except this does
          not apply to a warning given in connection with an effort to
          bring another into compliance with the law;
                (3) Provides such person with money, transportation,
          weapon, disguise, or other means of avoiding discovery,
          apprehension, prosecution, or conviction;
                (4) Prevents or obstructs, by means of force,
          deception, or intimidation, anyone from performing an act
          that might aid in the discovery, apprehension, prosecution,
          or conviction of such person; or
                (5) Suppresses by an act of concealment, alteration,
          or destruction any physical evidence that might aid in the
          discovery, apprehension, prosecution, or conviction of such
          person.

          While these five categories cover a wide variety of
assistance in the context of attempts to evade or impede justice,
they delineate a limited universe. They do not include all
possible kinds of assistance, by act or omission, that one person
may give to another. The commentary to HRS §§ 710-1028 to
710-1030 provides, in relevant part:
          [T]he conduct involved in these sections is treated sui
          generis as a form of obstructing justice. The offense of
          hindering prosecution focuses on the fact that the real
          danger involved in such conduct is that of subverting or
          obstructing the administration of justice. . . .
                The underlying conduct involved in these sections is
          that of rendering assistance to another. Such assistance is
          defined in terms of attempts to evade or impede justice at
          any stage of the apprehension, prosecution, conviction, or
          punishment of a potential or actual offender .

(Emphasis added; footnote omitted.) See also State v. Line, 121
Hawai#i 74, 80, 214 P.3d 613, 619 (2009) (noting that "[t]he
commentaries to both the resisting arrest statute and hindering
prosecution statutes 'describe the prohibited conduct as a form
of obstructing justice'").
           The Hawai#i Supreme Court has repeatedly ruled that the
elements of a charged offense, including the conduct element,
must be accurately defined for the jury. For example, in State
v. Faria, 100 Hawai#i 383, 60 P.3d 333 (2002), the court vacated
the defendant's conviction for Unauthorized Entry into a Motor
Vehicle (UEMV) under HRS § 708-836.5 (2000), because the trial


                                    9
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

court failed to define for the jury the specific conduct
constituting "entry" for purposes of the UEMV statute. Id. at
390, 394-95, 60 P.3d at 340, 344-45. In reaching this
conclusion, Chief Justice Moon stated:
          Although words with commonplace meanings need not
          necessarily be defined for a jury, an instruction should be
          given where words are susceptible to differing
          interpretations, only one of which is a proper statement of
          the law. See, e.g., State v. Shabazz, 98 Hawai #i 358, 385,
          48 P.3d 605, 632 (App. 2000) (stating that because the
          common meaning of "consent" subsumed both express and
          implied consent, the jury should have been given a more
          specific definition). The word "enter" is susceptible to
          more than one meaning. "Enter" could mean an intrusion into
          a place by a person's whole body, by part of the body, or by
          an instrument appurtenant to the person's body.

Id. at 389, 60 P.3d at 339 (some citations omitted); see id. at
395, 60 P.3d at 345 (Acoba, J., concurring in part with Ramil,
J., and dissenting to the decision of Moon, C.J.) ("Because the
term 'entry' is ambiguous, each juror could have had a different
view of its meaning, thereby depriving Defendant of a unanimous
verdict."). Because the UEMV and related burglary statutes did
not define "entry," the court supplied a case-law derived
definition of the term for purposes of the UEMV statute. See id.
at 389, 60 P.3d at 339; id. at 392, 60 P.3d at 342 (Nakayama, J.,
concurring and dissenting).
           The supreme court's decision in State v. Kupihea, 98
Hawai#i 196, 46 P.3d 498 (2002), is also instructive. There, the
court vacated the defendant's conviction for Prohibited Acts
Related to Drug Paraphernalia (PARDP) under HRS § 329-42.5(a)
(1993). Id. at 198, 4 P.3d at 500. As relevant here, the
Kupihea court ruled that the trial court's failure to instruct
the jury as to the definition of "drug paraphernalia," which is
defined in HRS § 329-1, was not harmless. Id. at 204, 46 P.3d at
506. The court initially observed that the jury instruction
stating the elements of PARDP "does not outline the definition of
drug paraphernalia in a manner that would be easily understood by
the jury." Id. The court further stated:
          From th[e] instruction [at issue], the jury would not be
          able to deduce what drug paraphernalia is. Because "'it is
          a grave error to submit a criminal case to a jury without
          accurately defining the offense charged and its
          elements[,]'" State v. Jones, 96 Hawai#i 161, 168, 29 P.3d
          351, 358 (2001) (brackets omitted) (quoting [State v.
          ]Jenkins, 93 Hawai#i [87,] 108, 997 P.2d [13,] 34 [(2000)]),

                                    10
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
          we conclude that it was not harmless error for the court to
          have failed to define "drug paraphernalia" in the instant
          case. "'[A]n essential or material element of a crime is
          one whose specification with precise accuracy is necessary
          to establish the very illegality of the behavior[.]'" State
          v. Vanstory, 91 Hawai#i 33, 44, 979 P.2d 1059, 1070 (1999)
          (quoting United States v. Johnson, 152 F.3d 618, 630 (7th
          Cir. 1998)) (brackets omitted). Whether or not the green
          plastic container or clear plastic ziplock bag constituted
          "drug paraphernalia" is, thus, a material element of the
          crime at issue and the phrase "drug paraphernalia" needed to
          be defined. Accordingly, we instruct that, on remand, the
          court separately instruct the jury as to the definition of
          drug paraphernalia.

Id. (some citations omitted). The court noted that the broad
definition of drug paraphernalia in the first paragraph of HRS
§ 329-1 is "all inclusive," and that the twelve categories of
items following the first paragraph are "merely illustrative" of
what is included in the broad definition. Id. at 205, 46 P.3d at
507. The court made clear that the trial court was not mandated
to recite in its jury instructions all twelve categories of items
(or all fourteen factors listed in HRS § 329-1 "in determining
whether an object is drug paraphernalia"), and should refer only
to those items or factors having a rational basis in the
admissible evidence adduced at trial. Id. at 206, 46 P.3d at
508.
          Here, the phrase "renders assistance," like the terms
"entry" in Faria and "drug paraphernalia" in Kupihea, is
susceptible to multiple meanings. In fact, HRS § 710-1028
identifies five categories of conduct (see supra) that constitute
rendering assistance for purposes of the hindering prosecution
statutes. As previously discussed, these five categories do not
include all possible kinds of assistance that one person may give
to another. In other words, "renders assistance" carries a
specific and limited statutory definition for the purposes of HRS
§ 710-1029. Absent this definition, "renders assistance" is
susceptible to meanings other than those set forth in HRS § 710-
1028.
          The Circuit Court's charge to the jury on Hindering
Prosecution One did not contain any instruction defining "renders
assistance" for the purpose of determining the material elements,
including the conduct element, of the offense, i.e., that Lajala
rendered assistance to Waiki. As in Kupihea, the jury would not

                                   11
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

have been able to deduce the statutory definition of a material
element of the charged offense — which, here, is specific and
limited — from the court's instructions. Rather, the jury was
left without guidance as to whether the evidence was sufficient
to establish, for example, the conduct element of Hindering
Prosecution One. Moreover, because the phrase "renders
assistance" is susceptible to multiple meanings, each juror could
have had a different view of its meaning, thereby depriving
Lajala of a unanimous verdict on the conduct element of the
offense.7/
           The State argues that the jury instructions on the
charge of Hindering Prosecution One were not erroneous because
the portion of the instructions that set out the attendant-
circumstances element of the offense — i.e., that "[e]ach
defendant rendered such assistance to that person with the intent
to hinder the apprehension, prosecution, conviction, and/or
punishment of such a person" — "substantially reflects the
portion of the definition of 'renders assistance' that [Lajala]
committed." Referring to HRS § 710-1028(3), the State further
argues that Lajala provided Waiki "with money, transportation,
and/or other means of avoiding discovery, apprehension,
prosecution, or conviction[,]" and that the issue for the jury
was "whether [Lajala's] actions were taken with the intent to
hinder the apprehension, prosecution, conviction, and/or
punishment of . . . Waiki, which is exactly what the attendant
circumstances element instructed." (Emphasis omitted.)
           This reasoning is circular, and appears to overlook the
jury's role in determining each element of the charged offense.
As reflected in the jury instruction regarding Hindering
Prosecution One, the jury was charged with deciding, among other
things, whether "[e]ach defendant rendered assistance to a
person[,]" i.e., the conduct element of the offense. Regardless
of the purported strength of the evidence with respect to that
element, it was reserved for the jury as factfinder to determine.
Nothing in the jury instructions defined "renders assistance" for

      7/
            Because Lajala has not challenged the Circuit Court's unanimity
instruction on appeal, we do not separately address its sufficiency.

                                     12
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the purpose of determining the conduct element of Hindering
Prosecution One; nothing defined such assistance, for example, as
"provid[ing] [another] person with money, transportation, weapon,
disguise, or other means of avoiding discovery, apprehension,
prosecution, or conviction[.]" HRS § 710-1028(3). Indeed,
nothing defined "renders assistance" for the purpose of
determining the attendant-circumstances element of the offense,
i.e., that "[e]ach defendant rendered such assistance to that
person with the intent to hinder the apprehension, prosecution,
conviction, and/or punishment of such person for murder in any
degree[.]" (Emphasis added.) Furthermore, the State's argument
does not address the underlying jury unanimity issue — that
absent a definition of "renders assistance," each juror could
have had a different view of its meaning, thereby depriving
Lajala of a unanimous verdict on the conduct element of the
offense.
          Because "it is a grave error to submit a criminal case
to a jury without accurately defining the offense charged and its
elements[,]" we conclude that the Circuit Court erred in failing
to instruct the jury on the definition of "renders assistance" in
this case. Kupihea, 98 Hawai#i at 204, 46 P.3d at 506 (internal
quotation marks omitted); see Abella, 145 Hawai#i at 556-60, 454
P.3d at 497-501 (holding that the failure to instruct the jury on
intervening causation was plain error in a manslaughter
prosecution); State v. Paris, 138 Hawai#i 254, 265, 378 P.3d 970,
981 (2016) (holding that a jury instruction that "finds no basis
in the statutory definition of 'custody,'" and was inconsistent
with another instruction stating the statutory definition of
custody, was erroneous, inconsistent and misleading); see also
People v. Broom, 797 P.2d 754, 757 (Colo. App. 1990) (holding
that since the term "render assistance" carries a "specific
statutory definition" under Colorado law, the jury must be
instructed on that portion of the definition applicable to the
prosecution's evidence).
          Lajala further contends that there is a reasonable
possibility that the Circuit Court's instructional error might
have contributed to her conviction, such that the error is not

                               13
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

harmless beyond a reasonable doubt. The State, on the other
hand, argues that the record on appeal, which does not include
the trial transcripts, is "insufficient . . . to determine that
there was a reasonable possibility that the error may have
contributed to the conviction[,]" and that Lajala "has failed to
meet her duty in establishing a proper record that would entitle
her to relief." The State further asserts that "the trial record
would reflect that there was no possibility that the jury could
have determined that [Lajala's] actions failed to fall within one
of the categories set forth in the statutory definition of
renders assistance."
           The State is correct that this court, in determining
whether instructional error is harmless, must examine the error
in the light of the entire proceedings, including the evidence
adduced at trial, and give the error the effect that the whole
record shows it to be entitled. See Stanley, 148 Hawai#i at 500,
479 P.3d at 118. However, the State misapprehends the applicable
standard of review in arguing that Lajala "has failed to meet her
duty" to furnish a sufficient record in these circumstances.
Erroneous jury instructions are presumptively harmful. Id.
Thus, once instructional error is established in a criminal case,
the burden shifts to the State to show that the error was
harmless beyond a reasonable doubt. See State v. DeLeon, 131
Hawai#i 463, 479, 319 P.3d 382, 398 (2014).
           Here, that means it was the State's duty to provide a
sufficient record for this court to determine whether the Circuit
Court's instructional error was harmless beyond a reasonable
doubt. Because the State failed to do so, we cannot conclude the
error was harmless; rather, we must presume the error was
harmful.8/ As a result, we conclude that when read and considered

      8/
            We reach the same result regardless of the Circuit Court's
allegedly unchallenged conclusion that "there is no reasonable probability
that the error of omitting the definition of 'renders assistance' might have
contributed to conviction." The State has not provided us with a sufficient
record to review this conclusion. Accordingly, it is not clear how the
Circuit Court could have reached this conclusion, given that it failed to
accurately define the charged offense and its elements. Indeed, the Circuit
Court's related conclusion that Lajala "would have been found to have
committed at least two" different categories of "render[ing] assistance" under
HRS § 710-1028 only underscores the possibility that, absent an instruction on
                                                                (continued...)

                                     14
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

as a whole, the instructions given were prejudicially
insufficient and erroneous, and the judgment of conviction must
be set aside.
          Accordingly, on remand, the Circuit Court should
separately instruct the jury as to the definition of "renders
assistance," consistent with the applicable provisions of HRS
§ 710-1028. The court is not required to refer to all five
categories of assistance enumerated in HRS § 710-1028, but should
refer to those categories "having a rational basis in the
evidence adduced at trial and not otherwise excludable."
Kupihea, 98 Hawai#i at 206, 46 P.3d at 508.

                              IV. Conclusion

          Based on the reasons discussed above, we vacate the
"Judgment of Conviction and Sentence As To . . . Lajala," entered
on January 28, 2020, in the Circuit Court of the Third Circuit,
only as to Count 1, Hindering Prosecution in the First Degree.
The case is remanded to the Circuit Court for further proceedings
consistent with this Opinion.


On the briefs:                            /s/ Lisa M. Ginoza

James Biven,
for Defendant-Appellant.                  /s/ Clyde J. Wadsworth


Stephen L. Frye,                          /s/ Karen T. Nakasone
Deputy Prosecuting Attorney,
County of Hawai#i,
for Plaintiff-Appellee.




      8/
         (...continued)
the definition, different jurors could have had different views of the
phrase's meaning, thereby depriving Lajala of a unanimous verdict on the
conduct element of Hindering Prosecution One.

                                     15